FILED
                             NOT FOR PUBLICATION                            MAR 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 FLOR MARIA DE PAZ CAAL,                          No. 07-74796

               Petitioner,                        Agency No. A070-915-554

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Flor Maria De Paz Caal, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KV/Research
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Prasad v.

INS, 47 F.3d 336, 339 (9th Cir. 1995), and we deny the petition for review.

       Substantial evidence supports the agency’s finding that De Paz Caal failed to

establish past persecution because her experiences in Guatemala did not rise to the

level of persecution. See id. at 339-40. Substantial evidence also supports the

agency’s finding that De Paz Caal did not demonstrate a well-founded fear of

future persecution because her two voluntary return trips to Guatemala undermined

her claim, see Loho v. Mukasey, 531 F.3d 1016, 1017-18 (9th Cir. 2008), and

because she failed to show the harm to her brother was part of a pattern of

persecution closely tied to her, see Arriaga-Barrientos v. INS, 937 F.2d 411, 414

(9th Cir. 1991). Accordingly, her asylum claim fails.

       Because De Paz Caal failed to establish eligibility for asylum, it necessarily

follows that she did not meet the more stringent standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

       Substantial evidence also supports the agency’s denial of CAT relief because

De Paz Caal failed to demonstrate that it is more likely than not she will be tortured

in Guatemala. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

       PETITION FOR REVIEW DENIED.


KV/Research                                2                                    07-74796